Citation Nr: 1735191	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1994 to June 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

In September 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an increased rating for radiculopathy of the right lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or his authorized representative and must be in writing, unless done on the record at a hearing.  Id. 

In a September 2016 statement, the Veteran withdrew his appeal for entitlement to an increased rating for radiculopathy of the right lower extremity.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial increased rating for radiculopathy of the right lower extremity is dismissed.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


